DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heating element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the specification fails to provide any corresponding structure for the “heating element” in claim 1.  Thus, the “heating element” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 2, 3, 6 - 9 and 11 are rejected by virtue of depending from rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 6 - 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “heating element” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 9 recites in part “wherein the heating element is a pancake design that extends level along the overlap region” at lines 5 – 6.  It is unclear what is meant by “pancake design”, and the subject specification fails to provide clarification.
Claims 2, 3, 6 - 8 and 11 are rejected by virtue of depending from rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 6, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haeberer et al. (German Patent Application Publication No. DE 102009046954 A1).

    PNG
    media_image1.png
    521
    802
    media_image1.png
    Greyscale

Regarding claim 1, as best understood in view of the 112(a) and (b) issues noted above, Haeberer discloses an apparatus for controlling the temperature of a freezable operating/auxiliary medium stored in a storage tank (1) for exhaust gas posttreatment in compression internal combustion engines, the apparatus comprising an intake duct wall (intake duct wall) of an intake duct (5) formed by an extrusion coating (15) of a heating element (14) within an overlap region (overlap region) (See Figure 1 and annotated Figure 4 above; paragraphs [0022] – [0026]), and wherein thermal resistance between the heating element (14) and the intake duct (5) is only provided by the thermal resistance of the extrusion coating (15) of the heating element (14) (See annotated Figure 4; as there are no other components between the heating element and the intake duct, the thermal resistance is only provided by the extrusion coating).
The limitation “an extrusion coating of a heating element” is a product by process limitation, wherein “extrusion” is the process by which the coating of the heating element is produced.  As this limitation is a product by process limitation, the limitation is only examined with regard to the claimed product, a coating of heating element.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  As noted above, Haeberer discloses a coating (15) of a heating element (14) within an overlap region (Figure 1 and annotated Figure 4; paragraphs [0022] – [0026]).  Accordingly, Haeberer discloses the limitation of “an extrusion coating of a heating element”.
	Regarding claim 2, Haeberer further discloses that the intake duct (5) is delimited by the extrusion coating (15) of the heating element (14) and by a filter (6) (See annotated Figure 4; paragraphs [0022] – [0026]).
	Regarding claim 3, Haeberer further discloses that the extrusion coating (15) of the heating element (14) has a reduced wall thickness in the overlap region (overlap region) (See annotated Figure 4; as shown in Figure 4, the extrusion coating in the overlap region has a thickness that is reduced compared to the thickness of the extrusion coating above and to the left of the heater).
Regarding claim 6, Haeberer further discloses that a filter nonwoven material (6), which is wetted on an upper side and on a lower side by operating/auxiliary medium, is accommodated in an intake region (intake region) of the intake duct (5) (See annotated Figure 4; paragraphs [0022] and [0023]).
Regarding claim 7, Haeberer further discloses that the heating element (14) having extrusion coating (15) overlaps both the intake duct (5) and also an intake region (intake region) located in front of the intake duct (5) in the storage tank (1) (See annotated Figure 4).
Regarding claim 11, Haeberer discloses a method for thawing a freezable operating/auxiliary medium in an exhaust gas posttreatment system of compression internal combustion engines, the method comprising thawing the freezable/auxiliary medium using the apparatus as claimed in claim 1 (See the rejection of claim 1 above, paragraphs [0021] – [0026]).

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haeberer et al. (German Patent Application Publication No. DE 102011006105 A1) (hereinafter referred to as Haeberer 105).

    PNG
    media_image2.png
    480
    920
    media_image2.png
    Greyscale

Regarding claim 1, as best understood in view of the 112(a) and (b) issues noted above, Haeberer 105 discloses an apparatus for controlling the temperature of a freezable operating/auxiliary medium stored in a storage tank (12) for exhaust gas posttreatment in compression internal combustion engines, the apparatus comprising an intake duct wall (intake duct wall) of an intake duct (15) formed by an extrusion coating (7) of a heating element (4) within an overlap region (overlap region) (See annotated Figure 4 above; paragraphs [0025] – [0031]), and wherein thermal resistance between the heating element (44) and the intake duct (15) is only provided by the thermal resistance of the extrusion coating (7) of the heating element (4) (See annotated Figure 4; as there are no other components between the heating element and the intake duct, the thermal resistance is only provided by the extrusion coating).
The limitation “an extrusion coating of a heating element” is a product by process limitation, wherein “extrusion” is the process by which the coating of the heating element is produced.  As this limitation is a product by process limitation, the limitation is only examined with regard to the claimed product, a coating of heating element.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  As noted above, Haeberer 105 discloses a coating (7) of a heating element (4) within an overlap region ) (See annotated Figure 4 above; paragraphs [0025] – [0031]).  Accordingly, Haeberer 105 discloses the limitation of “an extrusion coating of a heating element”.
Regarding claim 8, Haeberer 105 further discloses that a first materially-bonded joint (20) and a second materially bonded joint (20) are embodied as circumferential weld seams between the extrusion coating (7) and the intake duct (15) (See annotated Figure 4; paragraphs [0026] and [0027]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haeberer.
Regarding claim 9, as best understood in view of the 112(b) issues noted above, Haeberer further discloses that the intake duct (5) extends along the heating element (14), and wherein the heating element (14) is pancake design that extends level along the overlap region (overlap region) (See annotated Figure 4; paragraph [0026]).
Haeberer discloses the claimed invention except for that the reduced wall thickness of the extrusion coating (15) within the overlap region (overlap region) is between 1 mm and 2 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the reduced wall thickness of the extrusion coating within the overlap region to be between 1 mm and 2 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum of workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, the subject specification does not disclose any special reason for the reduced wall thickness of the extrusion coating within the overlap region to be between 1 mm and 2 mm.

Response to Arguments
Applicant’s arguments and amendments filed June 3, 2021 with respect to the drawing objections, the specification objections, and the majority of the 112(b) rejections have been fully considered and are persuasive.  
With regard to the 112(f) invocation of the limitation “heating element” and the associated 112(a) and 112(b) rejections, the applicant alleges that the limitation “heating element” does not invoked 112(f).  Specifically, the applicant notes that MPEP 2181(I)(C) sets forth that to determine whether a phrase coupled with function denotes structure, examiners may check whether the prior art provides evidence that the term is an art-recognized structure to perform the claimed function.  The applicant alleges that one of the pieces of prior art cited in the rejections, Haeberer 105, provides evidence that the term “heating element” corresponds to structure recognized in the art, namely, an electric heater.  
However, Haeberer 105 recites at paragraph [0003] that “[t]he heating element may be, for example, an electric heater”.  Haeberer 105 does not demonstrate that a “heating element” is an art recognized structure to perform the claimed function, but merely demonstrates that Haeberer 105 considers an electric heater to be one example of a heating element.  If the “heating element” were an art recognized structure, it would not have been necessary for Haeberer to provide an example of the structure of the “heating element”.
Accordingly, that the limitation “heating element” invokes 112(f) is maintained.
The applicant further alleges that at least paragraphs [0002] and [0003] of the specification conveys the structure corresponding to the claimed heating element.  
However, the only structure disclosed in paragraphs [0002] and [0003] regarding a heating device is a heat conduction pin made of stainless steel.  Figure 1 and paragraph [0025] of the subject disclosure describe a heating element 20 which is separate from a stainless steel heat conduction pin 24.  Thus, the heating element is not a heat conduction pin, but is something else entirely.  The subject disclosure fails to provide any corresponding structure for the "heating element" as claimed.  
Accordingly, the 112(a) and (b) rejections regarding the "heating element" are maintained.  
Regarding the 102(a)(1) rejections of original claims 1 – 7 and 11 as anticipated by Haeberer, and original claims 1, 4, 5 and 8 as anticipated by Haeberer 105, the applicant notes that claim 1 has been amended to include the limitations of original claim 4.  The applicant alleges that neither Haeberer nor Haeberer 105 disclose an extrusion coating of a heating element that forms part of an intake duct.  The applicant further alleges that Haeberer discloses a potting compound, and Haeberer 105 discloses an inner ring, and does not provide the material details of the inner ring.
However, the limitation “an extrusion coating of a heating element” is a product by process limitation, wherein “extrusion” is the process by which the coating of the heating element is produced.  As this limitation is a product by process limitation, the limitation is only examined with regard to the claimed product, a coating of heating element.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  As noted above, Haeberer discloses a coating (15) of a heating element (14) within an overlap region (Figure 1 and annotated Figure 4; paragraphs [0022] – [0026]), and Haeberer 105 discloses a coating (7) of a heating element (4) within an overlap region ) (See annotated Figure 4 above; paragraphs [0025] – [0031]).  Accordingly, Haeberer and Haeberer 105 both disclose the limitation of “an extrusion coating of a heating element”.
Thus, the 102(a)(1) rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746